 


 HR 4819 ENR: Defending Economic Livelihoods and Threatened Animals Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fifteenth Congress of the United States of AmericaAt the Second SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and eighteen 
H. R. 4819 
 
AN ACT 
To promote inclusive economic growth through conservation and biodiversity programs that facilitate transboundary cooperation, improve natural resource management, and build local capacity to protect and preserve threatened wildlife species in the greater Okavango River Basin of southern Africa. 
 
 
1.Short titleThis Act may be cited as the Defending Economic Livelihoods and Threatened Animals Act or the DELTA Act. 2.FindingsCongress finds the following: 
(1)The greater Okavango River Basin, which ranges from the highland plateau of Angola to northeastern Namibia and northern Botswana, and also provides critical natural resources that sustain wildlife in Zambia and Zimbabwe, is the largest freshwater watershed in southern Africa. (2)The greater Okavango River Basin is the main source of water and livelihoods for over 1 million people, and the effective management and protection of this critical watershed will help advance important conservation and economic growth objectives for Angola, Botswana, Namibia, local communities, and the broader region. 
(3)The greater Okavango River Basin is home to the largest remaining elephant population in the world, as well as other threatened wildlife species. (4)Poaching and trafficking of threatened wildlife species in the greater Okavango River Basin has increased in recent years, and has the potential to undermine regional stability by disrupting local governance and management of resources, and supplanting key economic opportunities for community members. 
(5)Governments in the region have taken important steps to coordinate through existing conservation frameworks to combat trafficking, ensure responsible resource management, support local livelihoods, and protect threatened wildlife species. 3.Sense of CongressIt is the sense of Congress that it is in the interest of the United States to engage, as appropriate, with the Governments of Angola, Botswana, Namibia, and neighboring countries, and in partnership with donors, regional organizations, nongovernmental organizations, local communities, and the private sector, to advance conservation efforts and promote economic growth and stability in the greater Okavango River Basin and neighboring watersheds and conservation areas. 
4.Statement of policyIt is the policy of the United States to promote inclusive economic growth through conservation and biodiversity programs that facilitate transboundary cooperation, improve water and natural resource management, and build local capacity to protect and preserve threatened wildlife species in the greater Okavango River Basin and neighboring watersheds and conservation areas. 5.Strategy (a)In generalThe Secretary and the Administrator, in coordination with the heads of other relevant Federal agencies, shall seek, as appropriate, to work with the Governments of Angola, Botswana, Namibia, and neighboring countries, and in partnership with donors, regional organizations, nongovernmental organizations, local communities, and the private sector, to develop a strategy to— 
(1)create and advance a cooperative framework to promote responsible natural resource, water, and wildlife management practices in the greater Okavango River Basin;  (2)protect traditional migration routes of elephants and other threatened wildlife species; 
(3)combat wildlife poaching and trafficking; (4)address human health and development needs of local communities; and 
(5)catalyze economic growth in such countries and across the broader region.  (b)ElementsThe strategy established pursuant to subsection (a) shall— 
(1)promote cooperative and responsible water, natural resource, and wildlife management policies and practices within and among the countries of Angola, Botswana, and Namibia, with a particular focus on the greater Okavango River Basin and the critical headwaters located in Angola;  (2)protect and restore wildlife habitats and traditional migratory patterns of elephants and other threatened species;  
(3)combat wildlife poaching and trafficking in Angola, Botswana, Namibia, and those areas of Zambia and Zimbabwe that border Angola, Botswana, or Namibia, including within regional and national parks and reserves, by building the capacity of the governments of such countries, local law enforcement, community leaders, and park rangers to detect, disrupt, and prosecute poachers and traffickers; (4)promote conservation as a foundation for inclusive economic growth and development within a comprehensive assistance strategy that places Angola, Botswana, and Namibia on a trajectory toward graduation from the need for United States foreign assistance; 
(5)identify opportunities and mechanisms to leverage regional organizations, nongovernmental organizations, and public-private partnerships to contribute to support the implementation of the strategy; (6)establish monitoring and evaluation mechanisms, including measurable goals, objectives, and benchmarks of success, that are included in grants, contracts, and cooperative agreements to ensure the effective use of United States foreign assistance; and 
(7)coordinate with and build the capacity of regional conservation frameworks in order to advance regional conservation objectives. 6.United States support (a)In generalThe Secretary and the Administrator, in coordination with the heads of other relevant Federal agencies, are authorized to prioritize and advance ongoing efforts to— 
(1)promote inclusive economic growth and development through responsible water and natural resource management and wildlife protection activities in the greater Okavango River Basin; (2)provide technical assistance to governments and local communities in Angola, Botswana, and Namibia to create a policy-enabling environment for such responsible water and natural resource management and wildlife protection activities; and 
(3)build the capacity of local law enforcement, park rangers, and community leaders to combat wildlife poaching and trafficking. (b)Coordination and integration with regional conservation frameworksThe Secretary and the Administrator, in coordination with the heads of other relevant Federal agencies, shall coordinate assistance provided by Department of State, the United States Agency for International Development, and such other relevant Federal agencies with existing regional conservation frameworks in order to ensure regional integration of conservation, wildlife trafficking, and water management initiatives, to prevent duplication of efforts, and to advance regional conservation objectives. 
(c)Coordination with private sectorThe Secretary and the Administrator, in coordination with the heads of other relevant Federal agencies, are authorized to work with the private sector and nongovernmental organizations to leverage public and private capital to promote responsible resource management, combat wildlife poaching and trafficking, and support inclusive economic growth and local livelihoods in the greater Okavango River Basin. (d)Monitoring and EvaluationThe Secretary and the Administrator shall establish monitoring and evaluation mechanisms, to include measurable goals, objectives, and benchmarks, to ensure the effective use of United States foreign assistance to achieve the objectives of this section. 
7.Report 
(a)In generalNot later than 1 year after the date of the enactment of this Act, the Secretary and the Administrator, in coordination with the heads of other relevant Federal agencies, shall submit to the appropriate congressional committees a report on the implementation of this Act. (b)Matters To be includedThe report required under subsection (a) shall include a description of the strategy required by section 5, including— 
(1)the monitoring and evaluation plans and indicators used to measure performance under the strategy; (2)any legislative impediments to meeting the objectives of such strategy; 
(3)the extent to which Angola, Botswana, and Namibia have demonstrated a commitment and willingness to cooperate to advance efforts described in section 5(b); (4)progress made to date in meeting the objectives of such strategy; 
(5)efforts to coordinate, deconflict, and streamline conservation programs in order to maximize resource effectiveness; (6)the extent to which Angola, Botswana, and Namibia and other government in the region are investing resources to advance conservation initiatives; and 
(7)the extent to which other funding sources, including through private sector investment and other investment by Angola, Botswana, and Namibia, have been identified to advance conservation initiatives. 8.DefinitionsIn this Act: 
(1)AdministratorThe term Administrator means the Administrator of the United States Agency for International Development. (2)Appropriate congressional committeesThe term appropriate congressional committees means— 
(A)the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives; and (B)the Committee on Foreign Relations and the Committee on Appropriations of the Senate. 
(3)SecretaryThe term Secretary means the Secretary of State.   Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 